April 8, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Stop 4631 Washington, D.C. 20549 Attn:John Hartz, Senior Assistant Chief Accountant Re:Form 10-K for the Fiscal Year ended November 30, 2010 Schedule 14A filed on February 17, 2011 File No. 1-1520 Ladies and Gentlemen: We received your letter dated March 16, 2011 including comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) relating to the above-referenced documents filed by GenCorp Inc. (the “Company”).For your convenience, we have included the Staff comments in the body of this letter and have provided responses thereto immediately following each comment. With respect to Comment 6, you have asked about the materiality analysis performed with respect to certain misstatements in previously reported financial statements.At the time of each such analysis, we prepared a memorandum detailing our quantitative and qualitative evaluation.By separate letter to be delivered to the Staff on or prior to April 13, 2011, we are providing the Staff with a copy of each of these memoranda and are requesting confidential treatment for such memoranda, as they contain sensitive information not available in the public domain. FORM 10-K FOR THE YEAR ENDED NOVEMBER 30, 2010 Item 1 – Business, page 1 1. We note your disclosure on page 40 relating to your devotion of a significant amount of resources and management attention to environmental matters and that you actively manage your ongoing processes to comply with environmental laws and regulations.We also note the related disclosure in your risk factors on pages 16 and 17.Please revise in future filings to provide disclosure regarding the material effects that compliance with Federal, state and local provisions which have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, may have upon your capital expenditures, earnings and competitive position.Please disclose any material estimated capital expenditures for environmental control facilities for the remainder of your current fiscal year and your succeeding fiscal year and for such further periods as you deem material.Refer to Item 101(c)(1)(xii) of Regulation S-K. In accordance with the Staff’s comment, the Company will include in future filings the disclosures required regarding the material effects that compliance with Federal, state and local provisions which have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, may have upon our capital expenditures, earnings and competitive position in Item 1 of the Form 10-K. The Company will include the following revised disclosure in its next Form 10-K filing: Environmental Matters Our current and former business operations are subject to, and affected by, federal, state, local, and foreign environmental laws and regulations relating to the discharge, treatment, storage, disposal, investigation, and remediation of certain materials, substances, and wastes. Our policy is to conduct our business with due regard for the preservation and protection of the environment. We continually assess compliance with these regulations and we believe our current operations are in compliance with all applicable environmental laws and regulations. Securities and Exchange Commission April 8, 2011 Page 2 Operation and maintenance costs associated with environmental compliance and management of contaminated sites are a normal, recurring part of operations. Most of our environmental costs are incurred by our Aerospace and Defense segment, and certain of these costs are allowable to be included in our contracts with the United States (“U.S.”) government or reimbursable by Northrop Grumman Corporation (“Northrop”).Prior to the third quarter of fiscal 2010, approximately 88% of such costs related to our Sacramento site and our former Azusa site were included in U.S. government contracts or reimbursed by Northrop.Subsequent to the third quarter of fiscal 2010, because we reached the reimbursement ceiling under the Northrop Agreement, approximately 63% of such costs are included in U.S. government contracts.However, we are seeking to amend our agreement with the U.S. government to increase the amount includable in U.S. government contracts.There can be no assurances that we will be successful in this pursuit. The inclusion of such environmental costs in our contracts with the U.S. government does impact our competitive pricing and earnings; however, we believe that this impact is mitigated by driving improvements and efficiencies across our operations as well as our ability to deliver innovative and quality products to our customers. Under existing U.S. environmental laws, a Potentially Responsible Party (“PRP”) is jointly and severally liable, and therefore we are potentially liable to the government or other third parties for the full cost of remediating the contamination at our facilities or former facilities or at third-party sites where we have been designated as a PRP by the Environmental Protection Agency or state environmental agencies. The nature of environmental investigation and cleanup activities requires significant management judgment to determine the timing and amount of any estimated future costs that may be required for remediation measures. Further, environmental standards change from time to time.However, we perform quarterly reviews of these matters and accrue for costs associated with environmental remediation when it becomes probable that a liability has been incurred and the amount of the liability, usually based on proportionate sharing, can be reasonably estimated. These liabilities have not been discounted to their present value as the timing of cash payments is not fixed or reliably determinable. We did not incur material capital expenditures for environmental control facilities in fiscal 2010 nor do we anticipate any material capital expenditures in fiscal 2011 and 2012.See Management’s Discussion and Analysis in PartII, Item7 “Environmental Matters” of this Report for additional information. Additional information on the risks related to environmental matters can be found under "Risk Factors" in Item1A. of this report, including the material effects on compliance with environmental regulations that may impact our competitive position and operating results. Intellectual Property – Page 9 2. We note the disclosure that you do not believe the loss or expiration of any single patent would have a material adverse effect on your company.With a view towards future disclosure, please tell us whether any group of patents or trademarks is material to your company. The Company advises the Staff that no group of patents or trademarks is material to the Company and its competitive posture in the markets in which we compete.The Company does not rely on trademarks, licenses, franchises, or concessions as material elements of its intellectual property portfolio. The Company does not rely on any individual patent or group of patents alone to protect any material intellectual property.Instead, the Company relies both on selected patents and trade secret protections to maintain its competitive edge in the markets in which it competes.The Company uses patents selectively both (1) to protect specific inventions whose characteristics and features would be obvious to competitors, such as mechanical designs or structures, and (2) to establish that the Company has made inventions in particular areas of relevant technologies and thus can prevent competitors from claiming exclusive rights in those technologies through competing patents.The Company relies more extensively on trade secrets to protect specific inventions whose characteristics and features are not obvious to competitors, such as propellant formulations or materials and manufacturing processes and procedures, to protect significant intellectual properties.Therefore, no single patent nor group of patents is material to the Company, as we do not rely on patents alone to protect our intellectual property rights that are the basis for our competitive posture. Securities and Exchange Commission April 8, 2011 Page 3 3. Please revise in future filings to discuss the duration of your intellectual property.Refer to Item 101(c)(1)(iv) of Regulation S-K. The Company advises the Staff, as discussed in the response to Comment 2, the Company relies primarily on trade secret protections and, to a lesser extent, selected patents to protect its intellectual properties that are used in the business.If trade secrets are properly protected under applicable state and federal laws, they can be maintained in perpetuity.The Company does maintain its material trade secrets in accordance with those legal requirements and has been successful in protecting trade secrets for many years and in some instances over several decades.When a patent is obtained to protect a specific invention, the patent will be maintained as long as the underlying invention has value in the competitive markets in which we compete.If the patented invention is incorporated into a product sold to a customer, the patent will typically be maintained to its expiration, approximately twenty years.Given the advantages of incumbency in our markets, however, where long program lives and high barriers to compete against qualified products generally ensure long-term sole-source supplier status, long-term intellectual property protections are often not necessary to maintain an incumbent market position.Therefore, long-term patent protection for established products is typically not a material concern to the Company.By contrast, long-term trade secret protection typically is a material concern to the Company for certain products, materials, and manufacturing processes. Item 1A – Risk Factors, page 11 4. In future filings, please expand your discussion about future reductions or changes in U.S. spending, to provide a more specific, meaningful and updated information about: - The historic federal budget deficits, and the long term implication for your company; - Proposed or approved DOD cuts and their potential impact on your company; and - Specific company revenue streams for which there is reasonable uncertainty as to their future funding. In accordance with the Staff’s comments, the Company will expand its discussion about future reductions or changes in U.S. government spending as it relates specifically to the Company. The Company will include the following revised disclosure in its next Form 10-K filing: Future reductions or changes in U.S. government spending could adversely affect our financial results. Our primary aerospace and defense customers include the DoD, and its agencies, the government prime contractors that supply products to these customers, and NASA. As a result, we rely on particular levels of U.S.government spending on propulsion systems for defense and space applications and armament systems for precision tactical weapon systems and munitions applications, and our backlog depends, in a large part, on continued funding by the U.S.government for the programs in which we are involved. These spending levels are not generally correlated with any specific economic cycle, but rather follow the cycle of general political support for this type of spending. Moreover, Congress generally appropriates funds for a given program on a fiscal year basis even though contract performance may take more than one year. As a result, at the outset of a major program, the contract is usually incrementally funded, and additional monies are normally committed to the contract by the procuring agency only as Congress makes appropriations for future fiscal years. In addition, most U.S. government contracts are subject to modification if funding is changed. Any failure by Congress to appropriate additional funds to any program in which we participate, or any contract modification as a result of funding changes, could materially delay or terminate the program and could have a material adverse effect on our operating results, financial condition, and/or cash flows. Securities and Exchange Commission April 8, 2011 Page 4 The Standard Missile program represented 26% of our net sales for fiscal 2010.As of November 30, 2010, the Standard Missile program has $298.3 million in total contract backlog of which $142.9 million is funded (the amount for which money has been directly appropriated by the U.S.Congress). Broad support continues for DoD and NASA funding in the Government Fiscal Year ("GFY") ending September30, 2011 and beyond. However, these federal department/agency budgets are under severe pressure due to the cost impacts of military operations and a rising U.S.federal deficit. As a result, the DoD budget is expected to remain flat or grow at modest levels through 2012. During the same time period the NASA budget is authorized to grow modestly but may remain flat or decline slightly. In years when the U.S. government does not complete its budget process before the end of its fiscal year, government operations typically are funded through a continuing resolution that authorizes agencies of the U.S. government to continue to operate, but does not authorize new spending initiatives. When the U.S. government operates under a continuing resolution, delays can occur in the procurement of products and services. The U.S. government is currently operating under a continuing resolution, and its budget for 2011 has not been finalized. This historically has not had a material effect on our business; however, should the continuing resolution be prolonged further or extended through the entire GFY, it may cause procurement awards to shift and could cause our sales to vary between periods from that projected. A significant decrease in DoD and/or NASA expenditures, the elimination or curtailment of a material program in which we are involved, or changes in payment patterns of our customers as a result of changes in U.S.government spending, particularlyconcerns about increased deficit spending, could have a material adverse effect on our operating results, financial condition, and/or cash flows. Item 7 – Management’s Discussion and Analysis of Financial Results and Operations, page 30 5. In future filings, please discuss in your overview section the most important matters on which management focuses in evaluating the company’s operating performance and financial condition, and provide context for the discussion of the financial statements.An overview section should provide insight into material opportunities, challenges and risks, such as those presented by known material trends and uncertainties, on which management is most focused, as well as the actions they are taking to address these opportunities, challenges and risks.For example, we note your disclosure on page 2 that the departments and agencies within the U.S. government are under severe pressure due to the cost impacts of military operations in Iraq and Afghanistan and a rising U.S. federal deficit.On page 4, we note direct and indirect sales to the U.S. government totaled approximately 92% of sales for the 2010 fiscal year.We further note your disclosure on page 17 that you had approximately $392.7 million of debt at the end of your 2010 fiscal year and on page 18 regarding your limited collateral for additional financing.We believe that a discussion of the type of information in MD&A would enhance investors’ understanding of the company through the eyes of management.Please see the Commission’s interpretive guidance regarding MD&A disclosures in Release 33-8350 (Dec. 19, 2003) for more information. In accordance with the Staff’s comments, beginning with the first fiscal quarter Form 10-Q, the Company will provide a comprehensive overview that presents the most important matters on which management is focused including evaluating the Company’s operating performance, and financial condition and providing insight into known material challenges and risks. Securities and Exchange Commission April 8, 2011 Page 5 The Company will include the following revised disclosure in its MD&A: Overview We are a manufacturer of aerospace and defense products and systems with a real estate segment that includes activities related to the re-zoning, entitlement, sale, and leasing of our excess real estate assets. We develop and manufacture propulsion systems for defense and space applications, and armament systems for precision tactical weapon systems and munitions applications. Major market segments include space launch and in-space propulsion systems, missile defense, tactical missile systems, and force projection and protection systems. A summary of the significant financial highlights which management uses to evaluate our operating performance and financial condition is presented below. · Net sales for 2010 increased by 7.9% and totaled $857.9 million compared to $795.4 million for 2009. · Segment performance before environmental remediation provision adjustments, retirement benefit plan expense (benefit), and unusual items was $104.9 million for 2010, compared to $88.8 million for 2009. · Net income for 2010 was $6.8 million, or $0.12 diluted earnings per share, compared to net income of $52.2 million, or $0.86 diluted earnings per share, for 2009. · Cash provided by operating activities in 2010 totaled $148.1 million, compared to $50.3 million in 2009. · Free cash flow (defined as cash provided by operating activities less capital expenditures) in 2010 totaled $131.2 million, compared to $36.0 million in 2009. · As of November 30, 2010, we had $188.5 million in net debt (defined as debt principal less cash and marketable securities) compared to $312.3 million in net debt as of November 30, 2009. We provide Non-GAAP measures as a supplement to financial results based on GAAP. A reconciliation of the Non-GAAP measures to the most directly comparable GAAP measures is presented later in the MD&A under the heading “Operating Segment Information.” We are operating in an environment that is characterized by both increasing complexity in the global security environment, as well as continuing worldwide economic pressures. A significant component of our strategy in this environment is to focus on delivering excellent performance to our customers, driving improvements and efficiencies across our operations, and creating value through the enhancement and expansion of our business. Some of the significant challenges we face are as follows: dependence upon government programs and contracts, future reductions or changes in U.S. government spending in our industry, highly leveraged capital structure, and an underfunded pension plan.These matters are discussed in more detail below. Major Customers The principal end user customers of our products and technology are agencies of the U.S. government. Since a majority of our sales are, directly or indirectly, to the U.S.government, funding for the purchase of our products and services generally follows trends in U.S.aerospace and defense spending. Customers that represented more than 10% of net sales for the fiscal years presented are as follows: Year Ended Raytheon 37
